Mr. President, please accept my congratulations on your election to your responsible office. We see your mandate also as recognition of Sri Lanka's role in the United Nations and in the group of non-aligned countries. Your country received great acknowledgment recently as host to the Fifth Conference of Heads of State or Government of Non-Aligned Countries, whose constructive activity we value.
121.	I also wish to extend best wishes and words of appreciation to Secretary-General Kurt Waldheim for his successful and untiring work.
122.	We cordially welcome the Republic of Seychelles as a newly admitted member of the United Nations.
123.	The German Democratic Republic notes with satisfaction that political detente continues gaining momentum as the decisive trend in international affairs. Peaceful co-operation for mutual benefit is an objective for which there is growing commitment. In Europe, the Conference on Security and Co-operation has had a sensible effect on the relationship between the States and peoples.
124.	In Asia, the endeavor to achieve greater security has increased in strength due to the successful liberation struggle of the peoples, above all those of IndoChina. Further strongholds of colonialism collapsed during the last year. The people of Angola have liberated themselves. The struggle for equitable international economic relations is unfolding very dynamically.
125.	At the same time, there remain many problems to be solved. The arms race is jeopardizing detente. Serious and armed conflicts are threatening security and peace. In southern Africa, colonialist and racist oppression is raging. Most aggressive forces are even trying to push mankind back to cold war. Therefore, those are well advised who value duly, but without illusion, what has been achieved on the road of detente. Let me express my conviction that the United Nations will make its contribution towards strengthening peace and security as provided for by its Charter, which is, now as before, a tried and tested document.
126.	At the Ninth Congress of the Socialist Unity Party of Germany in May this year, General Secretary Erich Honecker of the Party's Central Committee reaffirmed the effort of our country for the strengthening of peace and security in Europe and in the world. He expressed himself categorically in favor of the extension and stabilization of the results achieved in the pursuit of the policy of peaceful coexistence and for supplementing political detente by measures of military detente.
127.	The German Democratic Republic allies itself with all those who strive to liberate mankind forever from the scourge of war. War must no longer be a means of settling international issues.
128.	Profound changes in the world have created conditions for excluding aggression and the use of force forever from the relations between States. A world treaty on the non-use of force is now imperative. Single-minded action to implement this Soviet proposal would be highly appropriate to extend detente to the world as a whole.
129.	Such a significant move would have a beneficial effect on the international atmosphere as well as on the solution of questions of disarmament, both conventional and nuclear. As a matter of course, the renunciation of force would in no way impair the inalienable right of peoples to resist national suppression and exploitation and to fight for, and achieve, the exercise of their right to self-determination. In addition, it would render imperialist aggression and intervention much more difficult and would help to eliminate them finally.
130.	This initiative has really historic dimensions. Rulers of past times postulated jus ad bellum. The Great October Socialist Revolution abolished it with the Decree on Peace and, as a result of the Second World War, the peoples fighting against fascism compelled its universal banning. And now the noble task is to make non-use of force in international relations an inviolable, sacred law.
131.	In his report to the thirtieth session of the United Nations General Assembly, the Secretary-General, Mr. Kurt Waldheim, stated that the annual arms spending already amounted to approximately $300 billion.  Meanwhile, this total has largely been exceeded. Immense intellectual and material resources are employed for the development and perfection of weapons and weapon systems and are withheld from the solution of pressing economic and social problems.
132.	Those to whom the arms race is a source of maximum profit go to any length to burden their peoples with ever greater arms expenditures. Mendaciously they seek to justify their policy of strength with an alleged "threat from the East". But it is a notorious fact that the fiercest anti-Communist attacks are launched whenever greater funds are demanded for armament.
133.	Moreover-and everybody knows-all proposals for arms limitation and disarmament that are now under discussion in the United Nations were made by the Union of Soviet Socialist Republics, other socialist States, and developing countries.
134.	Proceedings in the General Assembly, its competent Committees and in the Geneva Conference of the Committee on Disarmament, and the negotiations in Vienna indicate who is willing to proceed to drawing up inter-national agreements and who is obstructing.
135.	The state of the disarmament negotiations is not satisfactory. Yet we do not share the purposive pessimism of various circles. Given the requisite political will of all sides, practical steps towards arms limitation and disarmament will be immediately possible. For example, the Treaty on the Non-Proliferation of Nuclear Weapons has proved its viability, not least because a hundred States by now have acceded to it. It remains the aim of the German Democratic Republic to strengthen the regime of non-proliferation of nuclear weapons along the lines of the Final Declaration of the Geneva Conference in May 1975.  Nuclear weapons must be totally removed from the war arsenals- A complete and general prohibition of nuclear weapon tests is no doubt another step towards this end. We deem it imperative that last year's resolution [resolution 3466 (XXX)] be not only reaffirmed but that all States be called on to co-operate in an. active way. We welcome the text of a convention on the prohibition of the misuse of the human environment for military purposes which the Geneva Committee on Disarmament has prepared and which is before this General Assembly for approval [see A/31127, annex I]. We will vote for it. The tails of experts in the Geneva Conference of the Committee on Disarmament on the prohibition of the development and production of new weapons of mass destruction and systems of such weapons can expedite the preparation of a relevant agreement. These activities should be continued with priority. Like the majority of States, we also consider that arms limitation and disarmament should be discussed at a world conference. The special session of the United Nations which the non-aligned countries proposed at their Conference in Colombo could gain importance for that. The German Democratic Republic hopes for regulations covering the transfer of nuclear material, equipment or technologies for peaceful purposes. They will have to exclude any misuse. To ensure an even more effective application of the principles of the Treaty on the Non-proliferation of Nuclear Weapons it would be good to work out and agree regulations to this effect without delay.
136.	Somewhat over a year ago the Final Act of the Helsinki Conference on Security and Co-operation in Europe was signed by 33 European countries as well as by the United States of America and Canada. Already now we may say that this has ushered in a change in the relations between the European States having different social systems and marked out a broad field for multifaceted, mutually beneficial co-operation. To develop it fully will no doubt require the active co-operation of all signatory States in keeping with the spirit and letter of the document.
137.	It will be to nobody's advantage to question again the European post-war order which was documented and sealed in the Final Act, and to present before the highest body of the United Nations a creation of fancy that has nothing to do with reality. It is common knowledge that the German Democratic Republic and the Federal Republic of Germany are two sovereign States independent of each other. Their membership in the United Nations is eloquent evidence of this. In free self-determination, the people of the German Democratic Republic has forever decided for socialism and adherence to the community of socialist States. The western frontier of the German Democratic Republic separates two States that belong to entirely different social systems and alliances. Security of States is and remains, first and foremost, security of their frontiers. To ensure them reliably is an equal obligation for all sides prescribed by the Final Act of Helsinki. Nobody can be discharged from this responsibility. Whoever attempts to deny the international character of this frontier, thus providing irresponsible cover for provocations at this frontier, should bear this in mind.
138.	Only a policy renouncing all arrogation and respecting realities is in accordance with the purposes and tasks of the world organization.
139.	As a socialist State, the German Democratic Republic wants to pursue its peaceful construction work in tranquility and security. It does everything to translate the document of Helsinki into reality, to make it the basis for the conduct of bilateral relations with other signatory States and to implement it multilaterally. On the basis of the principles of peaceful coexistence and with a view to peace and security, my country maintains mutually beneficial relations with countries having other social systems. We participate in the negotiations on the mutual reduction of armed forces and armaments in Central Europe. Remarkable progress could certainly have been made there, were all parties prepared to respect in practice undiminished security for all participants. It has been uncontested for a long time that multilateral arrangements ought to be found concerning problems of energy, environmental protection and transport on our continent. Now the appropriate political conditions do exist. We are in favor of convening all-European conferences for this purpose.
140.	The German Democratic Republic notes with gratification a growth of endeavors to strengthen regional security in Asia. It values lasting, good-neighborly relations between the States as an important prerequisite for converting Asia into a continent of peace and co-operation, and it welcomes what has been accomplished along these lines on the Indian subcontinent.
141.	The founding of the Socialist Republic of Viet Nam has an extremely favorable effect on co-operation among the States of the region. Hence we expressly demand the admission of the Socialist Republic of Viet Nam to the United Nations. Viet Nam's equal membership would not only accord with the Charter, it would indeed enhance the authority of the world organization.
142.	We express our solidarity with the demand, which was recently supported by the Colombo Conference, that foreign troops along with their nuclear weapons be with-drawn from South Korea. The German Democratic Re-public considers the implementation of the relevant resolution of the thirtieth session of the United Nations General Assembly [resolution 3390 (XXX)] to be imperative. A task of great urgency is the removal of imperialist military bases in various regions of the world. Their mere existence threatens peace, particularly in the regions concerned. We support those States which want a zone of peace to be established in the area of the Indian Ocean, and which consequently call for the dismantling of foreign military bases.
143.	The German Democratic Republic expresses its deep concern about the aggravating situation in the Middle East. We share the view expressed by many States that, in the interest of international security, a political settlement of this problem is necessary and, we believe, possible.
144.	The precondition is Israel's complete withdrawal from all territories occupied since 1967, the fulfillment of the legitimate national rights of the Arab people of Palestine, including the right to establish a State of its own, the establishment of international guarantees for the security and for the inviolability of the frontiers of all States in the Middle East, as well as assurances for the right to independent existence and development.
145.	The clashes and bloodshed in Lebanon are a direct consequence of the unsettled Middle East conflict. The resulting dangers necessitate an immediate end to these clashes without outside interference and with safeguards for Lebanon's independence, sovereignty and territorial integrity. It must not be permitted that the hard-hit Arab people of Palestine suffer further harm. The German Democratic Republic wishes the United Nations to take action to ensure the overdue reconvening of the Geneva Peace Conference on the Middle East. Any delay will make a comprehensive political settlement more difficult; favor the aggressor and his backers who have ignored the essential demands of the United Nations since 1967.
146.	Likewise, the resolutions of the United Nations on Cyprus should be implemented. Their purpose is to ensure, at long last, peace and sovereignty for this non-aligned State.
147.	In Africa, the struggle for the liquidation of the remaining strongholds of colonial exploitation and racist suppression has grown in strength. Denying the right of peoples to self-determination in southern Africa affects security, both regional and international. South Africa has become a source of war. Increasing domestic terrorism combines with constant aggression against free African States.
148.	But regardless of repeated condemnation of the racist regimes by the Security Council of the United Nations, certain circles, only too well known to the world, are continuing their political, military and economic collaboration with the Vorster regime, and are even dangerously extending it to the nuclear field.
149.	In the name of the people of the German Democratic Republic, we protest against the bloody outrages in South Africa against a people that wants, at long last, to be free and to determine its fate for itself. My country will also in the future display solidarity with and render assistance to the efforts of the forces of national liberation. The last strongholds of colonialism and racism will collapse. The peoples do not accept being deprived any longer of their right to self-determination.
150.	We stand firmly by the side of the free African States in defending and strengthening their hard won independence. Our solidarity is with the People's Republic of Angola with which the German Democratic Republic is linked by fraternal bonds. We strongly support Angola's legitimate right to membership in the United Nations.
151.	the total elimination of colonialism and racism is at the same time the condition for many millions of people to exercise their human rights. The United Nations has a remarkable record in this regard. Its Charter declares peace and the right of peoples to self-determination the Organization's main concerns. On the basis of respect for equal rights and sovereignty, the precept of non-interference, and the right to self-determination, it strives for a state of stability and welfare for all peoples. This is the frame where the international protection of human rights belongs. And with this in mind the United Nations has defined the elimination of massive violations of human rights as an area of international co-operation.
152.	But certain circles are eager, under pretexts that are only too transparent, to change the instrument for the protection of humanity as embodied by the Charter of the United Nations into the contrary. They seek to establish so-called supra-national institutions. The intention is always the same: to pave the way for interference in the affairs of other States and to call into question their personal and territorial sovereignty. But it is on record to what an appalling extent these very circles, contrary to the resolutions of the General Assembly and the Security Council of the United Nations, support the regime of apartheid in South Africa in the political, economic, scientific, technological, financial, and even military, fields.
153.	Nobody can, for instance, relieve a State of its responsibility for all of its citizens to enjoy their right to work and education and to live in secure social conditions, for men and women to be assured of equal rights in all spheres of public life, for so-called guest workers not to be subjected to any discrimination and for nobody to be exposed to political witch-hunting and to be barred from certain types of employment.
154.	We exercise solidarity with the peoples in southern Africa in the struggle for their national self-determination. We vigorously urge the restoration of human rights which are being violated on a massive scale by reactionary and Fascist regimes. In Chile, thousands of upright persons have vanished without a trace behind prison walls and in concentration camps. The world has a right to know about their fate. We demand the immediate release of Luis Corvalan and the other political prisoners.
155.	There can be no doubt that one of the areas of world-wide co-operation vital to mankind is the development of marine resources. The Third United Nations Conference on the Law of the Sea, to which the German Democratic Republic is a party, is called upon to work out regulations acceptable to all sides for a rational use of the riches of the sea. The German Democratic Republic expresses its willingness to co-operate in mutual accord with all the States participating in the Conference in order to achieve this aim.
156.	Owing to changes in international life and the degree of present political detente, many peoples have been able in the last few decades to win their political independence. Now they are striving for economic independence and the elimination of all forms of neo-colonialist exploitation.
157.	The sixth and seventh special sessions of the United Nations General Assembly, the Charter of Economic Rights and Duties of States as well as a number of other important international decisions are, not least, a reflection of the fact that the Asian, African and Latin American countries have become an important and active force in shaping truly equitable international economic relations.
158.	The German Democratic Republic concurs with the statement of the Fifth Conference of Heads of State or Government of Non-Aligned Countries that one of the major needs of the present time is to change international economic relations. They are to be placed on an equal and mutually beneficial footing, free from racial discrimination and colonialist or neo-colonialist; exploitation.
159.	The States members of the Council for Mutual Economic Assistance support the developing countries in their struggle for economic independence.
160.	To the German Democratic Republic, detente and development are not incompatible alternatives but inter-dependent sides of the process towards human progress which is palpably taking place in today's world.
161.	The representatives at this session of the United Nations General Assembly have busy months before them. Our delegation expects the thirty-first session to make an important contribution towards the preservation of peace and towards equal co-operation of all States and peoples on the basis of the purposes and principles of the Charter of the world Organization. May I assure you that the delegation of the German Democratic Republic will co-operate constructively with all delegations to attain these goals?
